Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  11/16/2020 and 06/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention



Claims 1- 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites the limitation “the degree of progress” in line 1.
There is insufficient antecedent basis for the limitation “the degree of progress”.
Claims 2 and 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as dependent on claim 1.

Regarding claim 2, claim 2 recites the limitation “the reliability” in line 2.
There is insufficient antecedent basis for the limitation “the reliability”.

Regarding claim 5, claim 5 recites the limitation “the degree of progress” in line 2.
There is insufficient antecedent basis for the limitation “the degree of progress”.

Claims 6 and 8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as dependent on claim 5.

Regarding claim 6, claim 6 recites the limitation “the reliability” in line 2.
There is insufficient antecedent basis for the limitation “the reliability”.


Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   Application/Control Number: 16/260,421 Page 6 Art Unit: 4143 

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim Young IL et al. (KR101574615B1, hereinafter Kim).

Regarding claim 1, Kim teaches

A partial discharge determination device that determines the degree of progress of partial discharge occurring in a power transmission cable, (The present invention relates to a partial discharge monitoring diagnosis system for a power equipment, page 3, Top part)
 the device comprising: a distribution pattern generation unit that sequentially generates a distribution pattern of a set of the charge amount and the occurrence phase angle of each partial discharge occurring in a period of one or more cycles of an applied voltage of the power transmission (a data receiving unit configured to receive phase pulse data synchronized by a voltage phase from the local device. a phase-charge magnitude-charge amount (φ-q-n) pattern distribution is generated. In addition to the two-dimensional phase relationship pattern above, a three-dimensional phase-charge magnitude-charge amount (φ-q-n) pattern is used for the discharge signal analysis. This is a characteristic of the partial discharges by the phase angle position of the AC cycle φ, the relative magnitude q and the frequency n per unit time. page 10,bottom part).
a first classification unit that classifies the distribution pattern generated by the distribution pattern generation unit into any one of classes on the basis of a standard distribution pattern for each class; (a pattern distribution generating unit 43 for extracting a statistical pattern, figure 6 step 43. the pattern distribution generating section 43 generates a phase distribution as a pattern in the received signal pulse data. In order to apply the artificial neural network to partial discharge pattern recognition, data input of an artificial intelligent network is important. The input data must be able to adequately represent other patterns in an effective manner. By measuring the pulse distribution as a function of the phase angle, information on the phenomenon of generating the pulse distribution can be obtained, page 10, Top part).
a second classification unit that classifies the distribution pattern generated by the distribution pattern generation unit into any one of clusters by clustering; (feature amount extraction unit 44 extracts feature quantities necessary for determining the type of partial discharge and partial discharge from the generated pulse pattern distribution, page 11, top part. the input vector means a vector composed of P feature values obtained by the feature amount extraction unit 44.  That is, x1 is the first feature, x2 is the second feature, and x P is the value of the P feature. Page 12 middle part and bottom part as well).

an evaluation unit that evaluates a classification result of the first classification unit on the basis of a classification result of the second classification unit; (The neural network reasoning unit 45 receives a plurality of characteristic quantities obtained from the characteristic amount extracting unit 44 (page 12, top part, figure 6 step 45).
and a determination unit that determines the degree of progress of the partial discharge occurring in the power transmission cable on the basis of an evaluation result of the evaluation unit. (The partial discharge judging unit 46 judges the partial discharge from the output value calculated by the neural network reasoning unit 45, page 14, bottom part, figure 6 step 46). (see modified figure below).




    PNG
    media_image1.png
    647
    1218
    media_image1.png
    Greyscale


Examiners note: figure 6 of Kim is modified for examination purpose.




Regarding claim 5, Kim teaches,
A partial discharge determination method executed by a partial discharge determination device that determines the degree of progress of partial discharge occurring in a power transmission cable, (The present invention also provides a method of generating a statistical phase pattern distribution by measuring an electrical signal by a
partial discharge in a power facility of an electric power equipment, page 3, Top part).
the method comprising: a first step of sequentially generating a distribution pattern of a set of the charge amount and the occurrence phase angle of each 43 partial discharge occurring in a period of one or more cycles of an applied voltage of the power transmission cable; (a data receiving unit configured to receive phase pulse data synchronized by a voltage phase from the local device. A phase-charge magnitude-charge amount (φ-q-n) pattern distribution is generated. In addition to the two-dimensional phase relationship pattern above, a three-dimensional phase-charge magnitude-charge amount (φ-q-n) pattern is used for the discharge signal analysis. This is a characteristic of the partial discharges by the phase angle position of the AC cycle φ, the relative magnitude q and the frequency n per unit time. page 10, bottom part).

a second step of executing a first classification process in which the generated distribution pattern is classified into any one of classes on the basis of a standard distribution pattern for each class (a pattern distribution generating unit 43 for extracting a statistical pattern, figure 6 step 43. the pattern distribution generating section 43 generates a phase distribution as a pattern in the received signal pulse data. In order to apply the artificial neural network to partial discharge pattern recognition, data input of an artificial intelligent network is important. The input data must be able to adequately represent other patterns in an effective manner. By measuring the pulse distribution as a function of the phase angle, information on the phenomenon of generating the pulse distribution is obtained, page 10, top part).

and a second classification process in which the distribution pattern generated by the distribution pattern generation unit is classified into any one of clusters by clustering; 
 (feature amount extraction unit 44 extracts feature quantities necessary for determining the type of partial discharge and partial discharge from the generated pulse pattern distribution, page 11 top part. The input vector means a vector composed of P feature values obtained by the feature amount extraction unit 44.  That is, x1 is the first feature, x2 is the second feature, ..., and x P is the value of the P feature. Page 12, middle to bottom part).
a third step of evaluating a classification result by the first classification process on the basis of a classification result by the second classification process; and (The neural network reasoning unit 45 receives a plurality of characteristic quantities obtained from the characteristic amount extracting unit 44 (page 12 top part, figure 6 step 45).

a fourth step of determining the degree of progress of the partial discharge occurring in the power transmission cable on the basis of an evaluation result in the third step. (The partial discharge judging unit 46 judges the partial discharge from the output value calculated by the neural network reasoning unit 45, page 14 bottom part figure 6 step 46). (see modified figure above).

Regarding claim 2, Kim teaches the partial discharge determination device according to claim 1, wherein the evaluation unit calculates the reliability of the classification result of the first classification unit on the basis of the classification result of the second classification unit, and evaluates the classification result of the first classification unit on the basis of the calculated reliability (the feature extractor 44 extracts feature quantities necessary for determining the partial discharge generation and the type of the partial discharge from the generated pulse pattern distribution (step 43). The feature amount extracting unit 44 calculates the feature amounts, page 11, top part, Figure 6 and modified figure above. The neural network reasoning unit 45 (evaluation unit) determines the types of partial discharges void discharge, corona discharge, creepage discharge, and the like by inputting a plurality of feature quantities obtained from the feature extractor 44. page 12, top part, Figure 6 and modified figure above).

Regarding claim 3, Kim teaches the partial discharge determination device according to claim 2,42 wherein the evaluation unit calculates the reliability having the classification result of the first classification unit (the partial discharge determining unit calculates a maximum value among a plurality of output values calculated by the neural network inference unit, page 6, top part), for the distribution pattern as a class i (i=0, 1, 2 and so on) using the following formula, [Formula 1]

                        
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            A
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                      (Equation 2, page number 9, Original document)

where the reliability of the classification result of the first classification unit is Ri, the number of clusters classified by the second classification unit so far is n, and the square of a ratio of the class having a classification result i of the first classification unit and the cluster having a classification result Ak of the second classification unit to the distribution patterns in which the classification result by the first classification unit and the classification result by the second classification unit are obtained so far is riAk. (where x is the input vector of the feature quantity, yj is the jth output of the output layer, c is the number of clusters corresponding to the fuzz rule of the hidden layer, and aij is the jth Output connection weights, and vi is the center of the i-th cluster, Equation 2, page 5 bottom part).

Regarding claim 4, Kim teaches the partial discharge determination device according to claim 1, wherein the first classification unit classifies the distribution pattern generated by the distribution pattern generation unit into any one of the classes using a neural network having learned the standard distribution pattern for each class, and wherein a learning unit that learns the distribution pattern on the basis of the evaluation result of the evaluation unit to update the neural network is further provided. (The neural network reasoning unit 45 receives a plurality of characteristic quantities obtained from the characteristic amount extracting unit 44 and determines the types of partial discharges, page 12, top part, Figure 6, modified figure above). The neural network reasoning unit 45 constructs the RBFNN neural network as shown in figure 10. the input vector means a vector composed of P feature values obtained by the feature amount extraction unit 44, page 12, bottom part. The conditional function of RBFNN divides the input space by the number of c clusters (number of fuzzy rules) and outputs the degree of membership of each domain as a fuzzy set to reflect the characteristics of learning data, page 12, bottom part).

Regarding claim 6, Kim teaches the partial discharge determination method according to claim 5, wherein in the third step, the reliability of the classification result by the first classification process is calculated on the basis of the classification result by the second classification process, and the classification result by the first classification process is evaluated on the basis of the calculated reliability (the feature extractor 44 extracts feature quantities necessary for determining the partial discharge generation and the type of the partial discharge from the generated pulse pattern distribution (step 43). The feature amount extracting unit 44 calculates the feature amounts. page 11, top part, Figure 6 and modified figure above. The neural network reasoning unit 45 (evaluation unit) determines the types of partial discharges void discharge, corona discharge, creepage discharge, and the like by inputting a plurality of feature quantities obtained from the feature extractor 44. page 12, top part, Figure 6 and modified figure above).

Regarding claim 7, Kim teaches the partial discharge determination method according to claim 6, wherein in the third step, the reliability having the classification result of the first classification unit (the partial discharge determining unit calculates a maximum value among a plurality of output values calculated by the neural network inference unit, page 6, top part), for the distribution pattern as a class i (i=0, 1, 2 and so on) is calculated using the following formula, [Formula 2]
                        
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            A
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     (Equation 2, page number 9, Original Korean document)

where the reliability of the classification result of the first classification unit is R , the number of clusters classified by the second classification unit so far is n, and the square of a ratio of the class having a classification result i of the first classification unit and the cluster having a classification result A, of the second classification unit to the distribution patterns in which the classification result by the first classification unit and the classification result by the second classification unit are obtained so far is r1Aj (where x is the input vector of the feature quantity, yj is the jth output of the output layer, c is the number of clusters corresponding to the fuzz rule of the hidden layer, and aij is the jth Output connection weights, and vi is the center of the i-th cluster, Equation 2, page 5 bottom part).

Regarding claim 8, Kim teaches the partial discharge determination method according to claim 5, wherein in the second step, the generated distribution pattern is classified into any one of the classes using a neural network having learned the standard distribution pattern for each class, and wherein a learning step of learning the distribution pattern the basis of the evaluation result in the third step to update the neural network is provided (The neural network reasoning unit 45 receives a plurality of characteristic quantities obtained from the characteristic amount extracting unit 44 and determines the types of partial discharges, page 12, top part, Figure 6, modified figure above. The neural network reasoning unit 45 constructs the RBFNN neural network as shown in figure 10. the input vector means a vector composed of P feature values obtained by the feature amount extraction unit 44, page 12, bottom part. The conditional function of RBFNN divides the input space by the number of c clusters (number of fuzzy rules) and outputs the degree of membership of each domain as a fuzzy set to reflect the characteristics of learning data, page 12, bottom part).


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (JPH1078471A, hereinafter Sato) describes a measuring method, to make a partial discharge determination easily and with high determination accuracy without requiring a skilled measurer. It is to provide a highly reliable partial discharge measuring method. Sato method also creates a measurement signal pattern without losing the characteristic of temporal change peculiar to partial discharge, and to reliably determine the occurrence of partial discharge from these measurement signal patterns. The method calculates the classification characteristic value from the φ-qn data, divide into groups, and determine the partial discharge using the partial discharge determination method corresponding to each group. It is to provide a partial discharge measurement method capable of performing high partial discharge determination.

Yu-Hsun Lin (hereinafter Lin) “Using K-Means Clustering and Parameter Weighting for Partial-Discharge Noise Suppression”, Journal IEEE Transactions on Power Delivery, VOL. 26, No. 4, October 2011. Lin in his article introduces the use of membership weight function and k-means clustering to classify measured data, in order to assist engineers in making accurate statistical judgments. PD signals are detected through the analysis of shape features (pulse equivalent bandwidth, rise time, pulse full width at half maximum, discharge magnitude, and pulse polarity). Lin applied this method to field and laboratory experiments in order to investigate the effectiveness of pulse identification and classification. Lin found that the proposed method could properly identify noise and a discharge
pulse.

Min Wu et al (hereinafter Min). “An Overview of State-of-the-Art Partial Discharge Analysis Techniques for Condition Monitoring”, Data Analytics Department, Institute for Infocomm Research, A*STAR, 1 Fusionopolis Way #21-01 Connexis, Singapore 138632. PD detection and measurement provide an important tool
for assessing the condition of power equipment’s. In this article Min has presented a comprehensive survey of the existing techniques used for PD signal sensing, PD feature representation, and PD classification. Min preserves introductory materials and also discuss the latest development of PD analysis; thus, Min’s survey serves as a resource of PD analysis for researchers with different backgrounds. This survey also benefits practitioners, engineers, and system architects by equipping them with an overview of the processing pipeline and the various techniques used to detect the important PD signals. In the future, various research directions will be explored for PD data analysis. First, as various types of sensors have been designed for sensing PD data, multimodal sensor system, would leverage the advantages of different sensors for PD data analysis. Second, PD sensors collect data continuously at high speed. Stream data mining thus naturally becomes a good choice for real-time PD data analysis. Third, PD sensors are deployed at many sites of the power grid, and PD data are often distributed. Distributed data mining is thus a promising solution to efficiently and scalably detect PD.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9:00 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA).
/DILARA SULTANA/Examiner, Art Unit 2867                              

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867